VICKERY, J.
The Rockford Milling Mach. o. left an adding machine at the store of E. A. Gorzynoski, under a proposition whereby said company was to sell said machine to Gorzynoski after he had disposed of a machine he was then using. Title to said machine remained in the Company.
Gorzynoski could not sell his machine so refused to carry out the purchase of the adding machine .in question. The Company made repeated demands upon Gorzynoski for payment of the machine, which he consistantly refused.
A discharged employee of the Company, apparently knowing of this transaction, having in his possession some of the stationery of the Company, without authority, called for and took away said machine, sold same, and appropriated the money realized from this sale.
The Company then brought this suit in the Cleveland Municipal Court to recover from Gorzynoski the value of said machine. Court rendered judgment for Gorzynoski. Company prosecuted error and the Court of Appeals held:
1. Title to this machine, by terms of agreement, remained in the company.
2. The Company has a right to claim the machine from the man who now has it in his possession.
3. The person who took the machine never, had a good title to it, his taking being equivalent to theft, so he could not pass title.
4. No purchase of his machine was ever consummated by Gorzynoski.
Judgment affirmed.